Title: To Thomas Jefferson from Abraham Bishop, 30 November 1808
From: Bishop, Abraham
To: Jefferson, Thomas


                  
                     Sir, 
                     New Haven, November 30. 1808.
                  
                  Since the receipt of your favor of 13 instant I have waited for the return of Col. Humphreys from Philadelphia, upon the suggestion of his agent, that the Col. would be ambitious to select, personally, such cloth as might do justice to his factory & your expectations.
                  The Col. returned this evening, says that four weeks at least will be necessary for finishing a piece in hand of such quality, as he wishes to furnish.
                  As soon as the cloth shall be received, I will have the satisfaction of forwarding it according to your request. 
                  I have the honor to be, With the greatest respect Sir, yr obt Servt
                  
                     Abrm Bishop 
                     
                  
               